      Case 1:17-cr-00123-LAP Document 883 Filed 02/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                     No. 17-CR-123 (LAP)

ANTHONY CLASE,                                        ORDER

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Anthony Clase’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(See dkt. no. 881.)    Mr. Clase has already filed such a motion,

(see dkt. no. 825), which the Court denied, (see dkt. no. 875).

Based on that, the Court construes Mr. Clase’s second motion for

compassionate release as a motion for reconsideration.

     “Motions for reconsideration are disfavored, since they

undermine finality and impose on scarce judicial resources.”

Pretter v. Metro N. Commuter R.R. Co., No. 00 CIV. 4366 (JSR),

2002 WL 31163876, at *1 (S.D.N.Y. Sept. 30, 2002).          “The primary

grounds justifying reconsideration are an intervening change in

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.”           Merced

Irrigation Dist. v. Barclays Bank PLC, 178 F. Supp. 3d 181, 183

(S.D.N.Y. 2016) (quotation marks omitted).

     After reviewing Mr. Clase’s submission, the Court finds

that he has failed to offer anything rising to that standard.


                                    1
         Case 1:17-cr-00123-LAP Document 883 Filed 02/05/21 Page 2 of 2



Accordingly, the motion for reconsideration [dkt. no. 881] is

DENIED.     The Clerk of the Court shall mail a copy of this order

to Mr. Clase.

SO ORDERED.

Dated:       February 5, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
